Citation Nr: 1809388	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-15 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive and panic disorder.


REPRESENTATION

Appellant represented by:	John E. Walus, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

F. Bulger, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from August 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2017, the Veteran testified at a Travel Board hearing in Detroit, Michigan before the undersigned Veterans Law Judge, who discussed with the Veteran the requirements for substantiation of the claim on appeal, as well as identification of any outstanding relevant evidence.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  The hearing transcript is associated with the claims file.

In June 2017, the Veteran submitted additional evidence that was not before the agency of original jurisdiction (AOJ) when it last adjudicated the claim.  At the same time, the Veteran submitted a waiver of initial review of additional evidence by the AOJ pursuant to 38 C.F.R. §§ 19.37(b) and 20.1304 (2017).  See June 2017 Correspondence.


FINDING OF FACT

The probative evidence of record shows that it is at least as likely as not that the Veteran's recurrent major depression, dysthymia and generalized anxiety with panic, are etiologically related to service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for recurrent major depression, dysthymia and generalized anxiety with panic, are met.  38 U.S.C. §§ 1110, 1111, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).   
REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  Given the favorable disposition of the appeal, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show the existence of a present disability, in-service incurrence or aggravation of a disease or injury, and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment.  38 U.S.C. § 1111.  Only conditions that are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  In Crowe v. Brown, 7 Vet. App. 238, 245 (1994), the Court states that the presumption of soundness attaches only when there has been an induction medical examination that did not detect the disability for which service connection is sought and any history of pre-service existence of conditions recorded at the time of an induction medical examination but not indicated on the induction medical examination does not constitute a "notation" of such conditions.  

In this case, the Veteran was examined in February 1966 prior to his entry into service, and the Report of Medical Examination of the same date indicated a normal psychiatric clinical evaluation; as such, there is no psychiatric disorder noted on the induction examination.  Indications of prior anxiety and depression as reported by the Veteran, and endorsed by a reviewing physician, on the February 1966 Report of Medical History do not qualify as noted at entry.  Resolving doubt in the Veteran's favor, the Board finds that the Veteran is presumed to be sound at induction as related to an acquired psychiatric disorder to include major depressive and panic disorder.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The evidence of record demonstrates that the Veteran has a current acquired psychiatric disability.  In a February 1997 report of private "Initial Individual Psychotherapy," the Axis I clinical impressions following mental status evaluation were recurrent major depression, dysthymia, generalized anxiety with panic, and rule out organic mood disorder.  In a January 2014 report of VA posttraumatic stress disorder (PTSD) disability benefits questionnaire, it was noted that the Veteran did not have PTSD, but had significant anxiety and met the criteria for panic disorder.

The Veteran served as a motor pool mechanic for the United States Army during which he drove diesel trucks to refuel road-building equipment in the forests of Thailand.  See May 2017 Hearing Transcript.  He described the environment where he worked in Thailand as dangerous and constantly stressful and frightening; he had to navigate dark and rainy forest roads that were often washed away and observed violent and tragic vehicular deaths and injuries, to include people plunging off cliffs or being crushed.  See May 2017 Hearing Transcript; October 2011 Statement in Support of Claim.  He described being constantly fearful of groups of strangers approaching him and whether the Thai Army would take him prisoner and shoot him in the jungle; he reported hearing gun shots at night.  See id.; January 2014 Examination.  His May 2017 hearing testimony establishes that he believes these situations made him fearful, anxious and depressed at the time.  The Veteran also noted in his hearing testimony that his father died unexpectedly while he was serving in Thailand, and, as a result, he did not have a chance to see his father before he was buried; the Veteran contended in his hearing testimony that he became even more depressed after his father's death.  

The Veteran's military experience in Thailand is consistent with the facts and circumstances of his military occupation of Engineer Equipment Repairman during the Vietnam Era.  See July 1968 DD Form 214, Report of Transfer or Discharge; see also 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).  As a result, the Board finds that there is adequate probative evidence, giving the Veteran the benefit of the doubt, to support the existence of the in-service events or incurrences described by the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  

The remaining issue to be resolved is whether there is an adequate etiological relationship between the Veteran's military service and his current disability.  The Veteran's service treatment records do not show any reports of, or treatment for, depression, anxiety or panic attacks in service.  At separation, the June 1968 Report of Medical Examination indicated that the Veteran's psychiatric condition was normal.  The absence of contemporaneous records indicating in-service complaints, treatment or diagnosis of an acquired psychiatric disorder such as depression or panic disorder is probative, but not dispositive of an etiological relationship with service.

The Veteran contends that he has experienced many symptoms over the past 40 years since service, which "are a direct cause from being in the jungle - shots fired - planes flying overhead - always looking over my shoulder."  See April 2011 Correspondence.  He describes "constant fear of what and whom is around me at all times" and unease in "almost every surrounding for fear of something attacking or killing me."  See April 2011 Correspondence.  He also states that he "had no idea at the time what was really going on with me" and "did not realize that problems such as panic attacks, nightmares, depression and so many other side effects was something that I needed to report when I was on active duty."  See October 2011 Statement in Support of Claim.  

The Veteran asserts in his May 2017 hearing testimony that he experienced fearfulness, anxiety and depression while in service and that he did not seek treatment, because he did not want to be perceived as being weak, which might result in being bullied or harassed.  Also at his May 2017 hearing, the Veteran states that these conditions have continued since service.  During his hearing testimony, he indicated that, while he may have mentioned his symptoms to a few friends during service, he did not maintain any contact with anyone who could provide evidence related to his anxiety or depression in service.  

The Veteran notes that he sought medical treatment for psychological symptoms of depression, anxiety and panic attacks from a private doctor a few years after service.  See May 2017 Board Hearing; October 2011 Statement in Support of Claim.  The Veteran testifies at his May 2017 hearing that he had been treated by this private doctor for about 10 to 15 years, but that these records were unavailable, because they were only held for 10 years.  Additionally, the Veteran's wife provided a Statement in Support of the Claim in October 2011 that reported the Veteran had sought medical attention and therapy for many years and could not discuss the events he experienced in Thailand for long without becoming upset.

The Board notes that the Veteran and his wife are competent to report psychiatric symptoms and his efforts to seek treatment, when this reporting requires only personal knowledge and observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran and his wife's statements reporting symptoms and treatment related to the Veteran's psychiatric condition are also credible, as they are consistent, and probative to the extent that they relate to observations that a lay person is competent to make.  However, the Veteran is not competent to render an opinion on the appropriate diagnoses and the most likely cause (or etiology) of his disorders, because doing so requires specialized medical knowledge or expertise the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006).  

The first documentary evidence of psychiatric treatment is a February 1997 report of "Initial Individual Psychotherapy, by a private psychiatrist who has supervised the Veteran's care for the last 20 years.  At the time of the February 1997 assessment, the Veteran presented with "pretty severe depression with panic" and "anxiety [that] has never been treated".  See February 1997 Private Treatment Records.  In May 2017, the private treating psychiatrist reported that he had treated the Veteran since July 1997 for panic attacks, fear and phobias and recurrent depression.  The psychiatrist opined that there was little doubt that a significant source of the Veteran's phobias and fears were generated at the time of service while in Thailand, serving in the armed forces from 1966 through 1968.  It was further noted that, while serving in Thailand, the Veteran's father passed away, that the Veteran returned home only for the funeral, having to return back to serving inThailand until his work was finished there.  It was opined that this experience,as well as many others, was devastating to him, making him feel frustrated, helpless, and trapped.  The private psychiatrist continued that this, in turn, has fueled his depression and sense of lack of control, making him further depressed and anxious, which is now being treated over several years with marginal improvement. See May 2017 Letter from Dr. R. G..  Dr. R. G. is a psychiatrist who is competent to provide his opinion on the nature and etiology of the Veteran's psychological disability.  His opinion is highly probative, because, as the Veteran's treating psychiatrist for 20 years, he would be uniquely familiar with the Veteran's psychological conditions and their etiology.

The private medical opinion establishes the required nexus with service.  It is clear that, in the opinion of this medical professional, it is at least as likely as not that the Veteran's current psychiatric disability is etiologically related to service; the doctor opines that there is "little doubt" in his mind that events occurring in active service were a "significant source" of the Veteran's fears and phobias that contribute to his current depression and anxiety.  Moreover, the Veteran's doctor further elaborates on the connection between the Veteran's current disability and events occurring in service using terms to describe the relationship such as "fueled his depression and sense of lack of control" and "making him ... depressed and anxious."

In January 2014, the VA provided the Veteran with an examination associated with this claim.  The examiner reviewed the claims file, conducted an in-person evaluation and did not find the requisite nexus for service connection.  The VA examiner, however, focused her opinion on post-traumatic stress disorder (PTSD), which the Veteran is not claiming.  The full rationale for her negative nexus opinion is: "On exam, [V]eteran has significant anxiety and meets DSMV criteria for Panic Disorder.  However, he does not exhibit PTSD clinical syndrome, and his reported stressor is not due to fear of hostile military or terro[r]ist activity and is judged clinically to not meet criterion A."  See January 2014 VA examination.  This rationale does not provide an adequate basis for the Board to determine whether a non-PTSD psychiatric disability is etiologically related to service; therefore, while competent and credible, this VA opinion is afforded low probative value for the purpose of deciding this claim.

The Board has considered the Veteran's statements and history of reported symptoms and treatment, the statement of his wife, and the medical opinions of two professionals, as well as medical records and hearing testimony, to determine whether it is at least as likely as not that the Veteran's current disability is etiologically related to his military service.  On balance, the evidentiary record reflects at least relative equipoise on whether the Veteran's current acquired psychiatric disorder is etiologically related to active service; benefit of the doubt is afforded to the Veteran, and service connection is granted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for recurrent major depression, dysthymia and generalized anxiety with panic, is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


